Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 1 of 111




                              EXHIBIT A
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 2 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 3 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 4 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 5 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 6 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 7 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 8 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 9 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 10 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 11 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 12 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 13 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 14 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 15 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 16 of 111




                  COMPOSITE EXHIBIT A
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 17 of 111




                                      CERTIFIED TRANSLATION


    I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in
    Brooklyn, New York, a language service with a firm track record of providing expert language
    services to the business and legal community of more than 50 years, do hereby certify that our
    team of translators, editors and proofreaders are professionally trained and vastly experienced in
    providing professional translations, from Spanish to English and vice versa; and they have
    professionally translated the document referenced as “Composite Exhibit A - 1782 Declaration
    (00304906x9F5D7)” from Spanish to English, faithfully, accurately and completely, to the best of
    their expertise and experience.


    Date: July 31, 2019




    ________________________
         Wolf Markowitz
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 18 of 111
                                                                                                            [handwritten:] 14195



                                                              [logo:] adelca
                                                         ACERÍA DEL ECUADOR C.A.
        Messrs.
        Companies Superintendence                         [stamp:] SCAN            [stamp:] SC Companies Superintendence
        City.                                                                      17 MAY 2010 [;] [handwritten:] Rocío M. [illegible]
                                                                                   Companies Registry

        Dear Sirs:

        I, Carlos Alberto Avellán, in my capacity as legal representative of the company ACERIA DEL ECUADOR
        C.A. ADELCA, by virtue of the terms given in Resolution SC.SG.DRS.G.09.02 of the Companies
        Superintendence, published in the supplement to official registry number 37 of September 30, 2009, attach
        hereto information corresponding to the year 2010 for the following foreign companies:

              •     Basic Material Investments LLC
              •     Elerayna Bay LTD
              •     Hard Steel LLC
              •     Inversiones Alabamas CORP
              •     Inversiones Panamaribo S.A.
              •     Singletary Holdings LLC

        Such companies which are shareholders of the company ACERIA DEL ECUADOR C.A. ADELCA.

        Sincerely,

        [signature]
        Carlos Alberto Avellán
        C.C. 170271952-5
                                                                                   [handwritten:] Registered information year
        2010
                                                                                   [initials] [illegible]
            [stamp:] SC Companies
                Superintendence
                 17 MAY 2010
                      CAU
                                                                    www.adelca.com
QUITO HEAD OFFICE                       GUAYAQUIL                             PORTOVIEJO                     AMBATO
AV Naciones Unidas 4014 y Av Amazonas   Km 10 [illegible]                     Km 4 [illegible]               [illegible] Panamericana [illegible]
Torre A Piso 11 Oficina 1102            Telefax: (593 4) 211 0414             Phone (593 5) 293 2580         Phone: (593 3) [illegible]
PBX: (593 2) 225 0500                   211 0455 211 0852                     293 2526 Cell: 098 021158      [illegible]
Fax: (593 2) 245 0509 and 245 7614      211 0952 [illegible]                  092 002990
[illegible] 17-01-2209
                                        CUENCA                                SANTO DOMINGO
ALOAG – PLANT                           Panamericana Norte Km 13 ½            Km [illegible]                 LOJA
Km 1 [illegible] via Santao Domingo     Telefas (593 7) 249 0044 / 249 0052   Phone: (593 2) 274 4146        Via [illegible]
PBX (593 2) 395 8100                    249 0042                              395 0180 / 386 8181            [illegible]
Fax (593 2) 398 8130 [illegible]        Cell: 095 653 968 / 095 [illegible]   Cell: 095 650931               Cell: 099026256
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 19 of 111
    REPUBLIC OF ECUADOR

    [logo:] SC Companies Superintendence
                                                                                           [stamp:] SCAN
        LIST OF PARTNERS OR SHAREHOLDERS OF A FOREIGN COMPANY WHICH IN TURN IS A
                   PARTNER OR SHAREHOLDER OF AN ECUADOREAN COMPANY




    1. ECUADOREAN COMPANY

    NAME: ACERIA DEL ECUADOR C.A. ADELCA
    FILE NUMBER: 2
    NAME AND POSITION OF LEGAL REPRESENTATIVE: CARLOS AVELLAN ARTETA, PRESIDENT


    2. FOREIGN COMPANY THAT IS SHAREHOLDER OR PARTNER OF THE ECUADOREAN
    COMPANY

    NAME: INVERSIONES ALABAMAS CORP.
    NATIONALITY OF THE FOREIGN COMPANY: BRITISH VIRGIN ISLANDS
    ADDRESS: P.O. BOX 3152 ROAD TOWN, TORTOLA


    NOTE 1 – This form must be accompanied by certification issued by the corresponding authority of the country of
    origin or the Ecuadorean Consul, verifying that the company in question is legally in existence in said country.


    3. LOCAL AGENT OF THE FOREIGN COMPANY THAT IS SHAREHOLDER OR PARTNER OF THE
    ECUADOREAN COMPANY

    FULL NAME: CARLOS AVELLAN ARTETA
    NATIONALITY: ECUADOREAN
    PERSONAL IDENTIFICATION NUMBER: 1702719525
    ADDRESS: NACIONES UNIDAS 1014 Y AMAZONAS
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 20 of 111

    REPUBLIC OF ECUADOR

    [logo:] SC Companies Superintendence

    4. INFORMATION ON THE PARTNERS OR SHAREHOLDERS OF THE FOREIGN COMPANY

     No.           Full Name                    Marital Status      Nationality                Address
      1     CARLOS AVELLAN ARTETA                MARRIED          ECUADOREAN            NACIONES UNIDAS 1014 Y
                                                                                             AMAZONAS
      2

      3

      4

      5

      6

      7

      8

      9

      10

      11

      12

      13




                                                          SIGNATURE OF THE LEGAL REPRESENTATIVE,
                                                          ADMINISTRATIVE SECRETARY, OR OFFICIAL OF THE
                                                          FOREIGN COMPANY OR LOCAL AGENT

    Note 2. If this form is given abroad, it must be authenticated by the Ecuadorean consul or apostilled.


                                                          DATE OF SUBMISSION _________ _________ _________
                                                                               YEAR     MONTH      DAY


    THIS FORM WILL NOT BE ACCEPTED IF IT INCLUDES AMENDMENTS OR DELETIONS.
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 21 of 111


                                                                 [logo:] adelca
                                                            ACERÍA DEL ECUADOR C.A.
                                                               [handwritten:] 29077
                                                                                                                   [stamp, illegible]
                                                                                                                              Quito, May 24, 2011
                                                                                                                                   [stamp:] SCAN
        Messrs.
        COMPANIES SUPERINTENDENCE                                                          [stamp:] SC Companies Superintendence
        City.                                                                              [illegible] 2011
                                                                                           CAU

        Dear Sirs:

        I, Carlos Alberto Avellán, in my capacity as General Manager of GERACERO GERENCIA EN ACERO
        S.A., which is in turn the President and legal representative of the company ACERÍA DEL ECUADOR
        C.A. ADELCA, by virtue of the terms given in Resolution SC.SG.DRS.G.09.02 of the Companies
        Superintendence, published in the supplement to official registry number 37 of September 30, 2009, attach
        hereto information on the foreign company INVERSIONES ALABAMA CORPORATION, a shareholder
        of the company I represent.

        The information attached corresponds to the year 2011.

                                                                                 Sincerely,

                                                 By: ACERÍA DEL ECUADOR C.A. ADELCA

                                                                  [signature]
                                                         Carlos Alberto Avellán Arteta
                                                     GERACERO GERENCIA EN ACERO S.A.
                                                                   President
                                                 [handwritten:] Registry of foreign company 2010
                                                                             [signature]
                                                                                          [handwritten:] 06/09/2011
                                                                       www.adelca.com
CUMBAYA HEAD OFFICE                        GUAYAQUIL                                  PORTOVIEJO                             AMBATO
Calle del Estabio Lote 50 y Calle Charro   Km 10 [illegible]                          Via Portoviejo [illegible]             [illegible] Panamericana Norte SN
Edificio Site Center Cumbaya               Telefax: (593 4) 211 0414                  Phone (593 5) 293 2695                 Phone: (593 3) [illegible]
Phone: (593 2) 3801 321 / 3801 326         211 0466 211 0952                          293 2526 Cell: 098 021158              [illegible]
                                           211 0952 [illegible]                       092 002990

ALOAG – PLANT                              CUENCA                                     SANTO DOMINGO                          LOJA
Km 1 [illegible] via Santo Domingo         Panamericana Norte Km 13 ½                 Km 7 Vía [illegible]                   Via [illegible]
PBX (593 2) 396 8100                       Telefas (593 7) 249 0044 / 249 0052        Phone: (593 2) 274 4148                Sector El Belén
Fax (593 2) 396 8130 -1 – 2                249 0042                                   398 0180 / 398 8191                    Cell: 093 528256
                                           Cell: 095 653 968 / 095 [illegible]        Cell: 095 650931
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 22 of 111

    REPUBLIC OF ECUADOR

    [logo:] SC Companies Superintendence

    4. INFORMATION ON THE PARTNERS OR SHAREHOLDERS OF THE FOREIGN COMPANY

     No.           Full Name                    Marital Status      Nationality                 Address
      1     CARLOS AVELLAN ARTETA                MARRIED          ECUADOREAN           CALLE ESTABLO LOTE 50 Y
                                                                                       CHARRO
      2

      3

      4

      5

      6

      7

      8

      9

      10

      11

      12

      13



                                                                    [signature]
                                                          SIGNATURE OF THE LEGAL REPRESENTATIVE,
                                                          ADMINISTRATIVE SECRETARY, OR OFFICIAL OF THE
                                                          FOREIGN COMPANY OR LOCAL AGENT

    Note 2. If this form is given abroad, it must be authenticated by the Ecuadorean consul or apostilled.


                                                          DATE OF SUBMISSION __2011___ ___02____ __28_____
                                                                               YEAR     MONTH      DAY


    THIS FORM WILL NOT BE ACCEPTED IF IT INCLUDES AMENDMENTS OR DELETIONS.
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 23 of 111
    REPUBLIC OF ECUADOR

    [logo:] SC Companies Superintendence



        LIST OF PARTNERS OR SHAREHOLDERS OF A FOREIGN COMPANY WHICH IN TURN IS A
                   PARTNER OR SHAREHOLDER OF AN ECUADOREAN COMPANY




    1. ECUADOREAN COMPANY

    NAME: ACERIA DEL ECUADOR C.A. ADELCA
    FILE NUMBER: 2
    NAME AND POSITION OF LEGAL REPRESENTATIVE: FELIPE AVELLAN, PRESIDENT


    2. FOREIGN COMPANY THAT IS SHAREHOLDER OR PARTNER OF THE ECUADOREAN
    COMPANY

    NAME: INVERSIONES ALABAMAS CORP.
    NATIONALITY OF THE FOREIGN COMPANY: VIRGIN ISLANDS
    ADDRESS: ROAD TOWN, TORTOLE, BRITISH VIRGIN ISLANDS


    NOTE 1 – This form must be accompanied by certification issued by the corresponding authority of the country of
    origin or the Ecuadorean Consul, verifying that the company in question is legally in existence in said country.


    3. LOCAL AGENT OF THE FOREIGN COMPANY THAT IS SHAREHOLDER OR PARTNER OF THE
    ECUADOREAN COMPANY

    FULL NAME: CARLOS ALBERTO AVELLAN ARTETA
    NATIONALITY: ECUADOREAN
    PERSONAL IDENTIFICATION NUMBER: 170271952-5
    ADDRESS: CALLE ESTABLO LOTE 50 Y CHARRO – EDIFICIO SITE CENTER CUMBAYA
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 24 of 111

                                                               [logo:] adelca
                                                          ACERÍA DEL ECUADOR C.A.

                                                                                                                            [stamp:] SCAN
                                                                                                                                Quito, June 25, 2012


        Messrs.
        COMPANIES SUPERINTENDENCE                                                         [stamp:] SC Companies Superintendence
        City.                                                                                           03 AUG 2012
                                                                                                           CAU
                     Re: File No 2 - 1963



        Attached please find the documentation relating to the information and documents of the foreign
        shareholders of the Company ACERIA DEL ECUADOR CA ADELCA, pursuant to the provisions from
        the Law Reforming the Companies Law published in Official Registry No. 676 of April 4, 2012.


                                                                               Sincerely,

                                                   [signature]
                                           Felipe Xavier Avellán Arteta
                  General Manager ADMIACERO ADMINISTRADORA DE EMPRESAS DEL ACERO S.A.
                                         LEGAL REPRESENTATIVE OF:
                                       ACERIA DEL ECUADOR CA ADELCA




                                                                               [handwritten:] Registry of foreign company
                                                                                              year 2011
                                                                                              08/06/2012




                                                                   www.adelca.com
CUMBAYA HEAD OFFICE                      GUAYAQUIL                                  PORTOVIEJO                                  AMBATO
Calle del Establo Lote 50 y del Charro   Km 10 ½ Via a [illegible]                  Via Portoviejo [illegible]                  [illegible] Panamericana Norte SN
Edificio Site Center Cumbaya             Phone: (593 4) 213 486 / 213 852           Parque Industrial [illegible]               Phone: (593 3) [illegible]
Torre I Piso I Oficina 108               213 882                                    Phone [illegible]                           [illegible]
Phone: (593 2) 380 1321                  Front Desk: 09-04-129                      Cell: [illegible]

ALOAG – PLANT                            CUENCA                                     SANTO DOMINGO                               LOJA
Via Aloag Santo Domingo Km 1 ½           Panamericana Norte Km 13 ½                 Km 7 Vía [illegible]                        Via [illegible]
PBX (593 2) 398 8100                     Telefax (593 7) 248 0042 / 249 0044        Phone: (593 2) 274 4146 / [illegible]       Sector El Belén
Fax (593 2) 396 8138 -1 – 2              248 0052                                   398 8191 Cell: 085 650931                   Phone: [illegible]
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 25 of 111
    REPUBLIC OF ECUADOR
    [logo:] SC Companies Superintendence                                              [stamp:] SCAN


    LIST OF SHAREHOLDERS OR PARTNERS OF A FOREIGN COMPANY THAT IS IN TURN
    A SHAREHOLDER OR PARTNER OF AN ECUADOREAN COMPANY
    1. ECUADOREAN COMPANY
    NAME: ACERÍA DEL ECUADOR C.A. ADELCA
    FILE NUMBER: 2
    NAME AND POSITION OF LEGAL REPRESENTATIVE: GERACERO GERENCIA EN ACERO
    S.A., PRESIDENT
    2. FOREIGN COMPANY THAT IS A SHAREHOLDER OR PARTNER OF THE
    ECUADOREAN COMPANY
    NAME: INVERSIONES ALABAMA CORPORATION
    NATIONALITY OF THE FOREIGN COMPANY: BRITISH VIRGIN ISLANDS
    ADDRESS: P.O. BOX 3152 ROAD TOWN, TORTOLA
    NOTE 1. This form must be accompanied by certification issued by the corresponding authority of the
    country of origin or the Ecuadorean Consul, verifying that the company in question is legally in existence
    in said country.

    3. LOCAL AGENT OF THE FOREIGN COMPANY THAT IS A SHAREHOLDER OR
    PARTNER OF THE ECUADOREAN COMPANY
    FULL NAME: CARLOS ALBERTO AVELLAN ARTETA
    NATIONALITY: ECUADOREAN
    PERSONAL IDENTIFICATION NUMBER: 170271952-5
    ADDRESS: NACIONES UNIDAS 1014 Y AMAZONAS, QUITO, ECUADOR
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 26 of 111
    REPUBLIC OF ECUADOR

    [logo:] SC Companies Superintendence
                                                                                       [stamp:] SCAN
    4. INFORMATION ON THE PARTNERS OR SHAREHOLDERS OF THE FOREIGN COMPANY

     No.             Full Name                      Marital Status     Nationality            Address
      1    CARLOS ALBERTO AVELLAN                   MARRIED          ECUADOREAN         NACIONES UNIDAS
           ARTETA                                                                       1014 Y AMAZONAS
      2

      3

      4

      5

      6

      7



                                                              [signature]
                                                     SIGNATURE OF THE LEGAL REPRESENTATIVE,
                                                     ADMINISTRATIVE SECRETARY, OR OFFICIAL OF
                                                     THE FOREIGN COMPANY OR LOCAL AGENT

    Note 2. If this form is given abroad, it must be authenticated by the Ecuadorean consul or apostilled.


                                                     DATE OF SUBMISSION __2012__ ___07___ __19___
                                                                          YEAR MONTH DAY
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 27 of 111


                                                                   [handwritten:] 14144


                                                                          Quito, February 27, 2013
                                        [stamp:] SCAN
    Messrs.
    COMPANIES SUPERINTENDENCE                          [stamp:] SC Companies Superintendence
    City.                                                            27 MAR 2013
                                                                        CAU
           Re: File No 2 - 1963



    Attached please find the documentation relating to the information and documents of the foreign
    shareholders of the Company ACERIA DEL ECUADOR CA ADELCA, pursuant to the provisions from
    the Law Reforming the Companies Law published in Official Registry No. 676 of April 4, 2012.


                                              Sincerely,

                                           [signature]
                                  Felipe Xavier Avellán Arteta
           General Manager ADMIACERO ADMINISTRADORA DE EMPRESAS DEL ACERO
                                               S.A.
                                LEGAL REPRESENTATIVE OF:
                              ACERIA DEL ECUADOR CA ADELCA
                                 [handwritten:] 1792272270001


                                                       [handwritten:] OK. Documentation registered.
                                                                      [stamp:] 01 APR 2013
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 28 of 111
    REPUBLIC OF ECUADOR
    [logo:] SC Companies Superintendence


    LIST OF SHAREHOLDERS OR PARTNERS OF A FOREIGN COMPANY THAT IS IN TURN
    A SHAREHOLDER OR PARTNER OF AN ECUADOREAN COMPANY
    1. ECUADOREAN COMPANY
    NAME: ACERÍA DEL ECUADOR C.A. ADELCA
    FILE NUMBER: 2
    NAME AND POSITION OF LEGAL REPRESENTATIVE: GERACERO GERENCIA EN ACERO
    S.A., PRESIDENT
    2. FOREIGN COMPANY THAT IS A SHAREHOLDER OR PARTNER OF THE ECUADOREAN
    COMPANY
    NAME: INVERSIONES ALABAMA CORPORATION
    NATIONALITY OF THE FOREIGN COMPANY: BRITISH VIRGIN ISLANDS
    ADDRESS: P.O. BOX 3152 ROAD TOWN, TORTOLA
    NOTE 1. This form must be accompanied by certification issued by the corresponding authority of the
    country of origin or the Ecuadorean Consul, verifying that the company in question is legally in existence
    in said country.

    3. LOCAL AGENT OF THE FOREIGN COMPANY THAT IS A SHAREHOLDER OR
    PARTNER OF THE ECUADOREAN COMPANY
    FULL NAME: CARLOS ALBERTO AVELLAN ARTETA
    NATIONALITY: ECUADOREAN
    PERSONAL IDENTIFICATION NUMBER: 170271952-5
    ADDRESS: NACIONES UNIDAS 1014 Y AMAZONAS, QUITO, ECUADOR
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 29 of 111
    REPUBLIC OF ECUADOR

    [logo:] SC Companies Superintendence

    4. INFORMATION ON THE PARTNERS OR SHAREHOLDERS OF THE FOREIGN COMPANY


     No.             Full Name                      Marital Status      Nationality           Address
      1    CARLOS ALBERTO AVELLAN                                                       NACIONES UNIDAS
           ARTETA                                   MARRIED          ECUADOREAN         1014 Y AMAZONAS
      2       [handwritten:] 1702719525

      3

      4

      5

      6

      7



                                                              [signature]
                                                     SIGNATURE OF THE LEGAL REPRESENTATIVE,
                                                     ADMINISTRATIVE SECRETARY, OR OFFICIAL OF
                                                     THE FOREIGN COMPANY OR LOCAL AGENT

    Note 2. If this form is given abroad, it must be authenticated by the Ecuadorean consul or apostilled.


                                                     DATE OF SUBMISSION __2013__ ___03___ __27___
                                                                          YEAR MONTH DAY
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 30 of 111

                                                         [logo:] adelca
                                                        Acería del Ecuador
                                                                                     [handwritten:] 10482
                                                                                        [handwritten:] I.O.P.


                                                                                                     Quito, February 10, 2014


    Attorney
    Suad Mansur                                                [stamp:] SC Companies Superintendence
    Companies Superintendent                                          RECEIVED
    Companies Superintendence                      [stamp:] SCAN      21 MAR 2014
    Hand-delivered.                                                   CAU
                                                                       [signature]
                                                                      Ms. Adela Villacís V. [;] C.A.U. - QUITO
                                                             Re: Information on foreign shareholders
                                                                                ADELCA C.A. File: 2



    Dear Sirs:

    In adherence to the provisions from the Law Reforming the Companies Law, in regard to the information
    and documents to be submitted by commercial companies that have shareholders that are foreign
    companies, I attach hereto the following documentation for the company ACERIA DEL ECUADOR C.A.
    ADELCA:

             •     Legalization of the corporate documents of the company Basic Material Investments LLC
             •     Legalization of the corporate documents of the company Elerayna Bay LLC
             •     Legalization of the corporate documents of the company Inversiones Alabamas Corp.
             •     Legalization of the corporate documents of the company Inversiones Panamaribo S.A.
             •     Legalization of the corporate documents of the company Singletary Holdings LLC
             •     Legalization of the special power of attorney given by Basic Material Investments LLC to PBP
                   Representaciones Cía Ltda

                                                                                                       [handwritten:] OK. Registered.
                                                             www.adelca.com     [stamp:] 26 MAR 2014

     CUMBAYA MAIN        ALOAG – PLANT    [illegible]             CUENCA               LOJA                      QUITO NORTH
     OFFICE              [illegible]      [illegible]             [illegible]          [illegible]               [illegible]
     [illegible]

     GUAYAQUIL           [illegible]      MANTA                   PORTOVIEJO           QUEVEDO                   SANTO DOMINGO
     [illegible]         [illegible]      [illegible]             [illegible]          [illegible]               [illegible]
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 31 of 111

                                                          [logo:] adelca
                                                         Acería del Ecuador


                    •     Legalization of the appointment of Director given by Elerayna Bay LLC to Felipe
                          Avellán
                    •     Legalization of the special power of attorney given by Inversiones Alabamas Corp. to
                          Carlos Avellán
                    •     Legalization of the special power of attorney given by Inversiones Panamaribo S.A. to
                          Juan José Avellán Arteta
                    •     Legalization of the special power of attorney given by Singletary Holdings LLC to
                          Juan Manuel Marchán
                    •     Forms regarding information on foreign shareholders of the company I represent

    I will receive notifications at the offices of Pérez, Bustamante & Ponce, Abogados, Cía Ltda., located at
    Avenidas Républic de El Salvador No. 1,082 y Naciones Unidas, in this City of Quito.

                                                                        [handwritten:] OK. Documentation registered.
                                                                                        [stamp:] 26 MAR 2014
                                                             Sincerely,

                                        By Acería del Ecuador C.A. ADELCA

                                                             [signature]
                                                           Felipe Avellán
                                                          General Manager
                               Administradora de empresas del Acero Admiacero S.A.
                                                             President
                                            [handwritten:] 1792272270001




                                                              www.adelca.com

     CUMBAYA MAIN       ALOAG – PLANT      [illegible]             CUENCA            LOJA            QUITO NORTH
     OFFICE             [illegible]        [illegible]             [illegible]       [illegible]     [illegible]
     [illegible]

     GUAYAQUIL          [illegible]        MANTA                   PORTOVIEJO        QUEVEDO         SANTO DOMINGO
     [illegible]        [illegible]        [illegible]             [illegible]       [illegible]     [illegible]
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 32 of 111
    REPUBLIC OF ECUADOR
    [logo:] SC Companies Superintendence


    LIST OF SHAREHOLDERS OR PARTNERS OF A FOREIGN COMPANY THAT IS IN TURN
    A SHAREHOLDER OR PARTNER OF AN ECUADOREAN COMPANY
    1. ECUADOREAN COMPANY
    NAME: ACERÍA DEL ECUADOR C.A. ADELCA
    FILE NUMBER: 2
    NAME AND POSITION OF LEGAL REPRESENTATIVE: GERACERO GERENCIA EN ACERO
    S.A., PRESIDENT
    2. FOREIGN COMPANY THAT IS A SHAREHOLDER OR PARTNER OF THE ECUADOREAN
    COMPANY
    NAME: INVERSIONES ALABAMA CORPORATION
    NATIONALITY OF THE FOREIGN COMPANY: BRITISH VIRGIN ISLANDS
    ADDRESS: P.O. BOX 3152 ROAD TOWN, TORTOLA
    NOTE 1. This form must be accompanied by certification issued by the corresponding authority of the
    country of origin or the Ecuadorean Consul, verifying that the company in question is legally in existence
    in said country.

    3. LOCAL AGENT OF THE FOREIGN COMPANY THAT IS A SHAREHOLDER OR
    PARTNER OF THE ECUADOREAN COMPANY
    FULL NAME: CARLOS ALBERTO AVELLAN ARTETA
    NATIONALITY: ECUADOREAN
    PERSONAL IDENTIFICATION NUMBER: 170271952-5
    ADDRESS: NACIONES UNIDAS 1014 Y AMAZONAS, QUITO, ECUADOR
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 33 of 111
    REPUBLIC OF ECUADOR

    [logo:] SC Companies Superintendence

    4. INFORMATION ON THE PARTNERS OR SHAREHOLDERS OF THE FOREIGN COMPANY


     No.             Full Name                      Marital Status      Nationality           Address
      1    CARLOS ALBERTO AVELLAN                                                       NACIONES UNIDAS
           ARTETA                                   MARRIED          ECUADOREAN         1014 Y AMAZONAS

      2


      3


      4


      5


      6


      7




                                                              [signature]
                                                     SIGNATURE OF THE LEGAL REPRESENTATIVE,
                                                     ADMINISTRATIVE SECRETARY, OR OFFICIAL OF
                                                     THE FOREIGN COMPANY OR LOCAL AGENT

    Note 2. If this form is given abroad, it must be authenticated by the Ecuadorean consul or apostilled.


                                                     DATE OF SUBMISSION __2014__ ___02___ __24___
                                                                          YEAR MONTH DAY
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 34 of 111
                                                                         [barcode]
    Invoice: 002-002-000017622                                           20161701024O01824


                              EXCERPT OF COPY OF FILE No. 20161701024O01824




     ISSUING NOTARY:                24th NOTARY OF THE CANTON OF QUITO
     DATE:                          DECEMBER 8, 2016 (16:47)
     COPY OF CERTIFICATION:         1
     ACT OR CONTRACT:               SIGNATURE AUTHENTICATION


     ISSUERS
                                                ISSUED BY
     NAME/COMPANY NAME        TYPE OF INTERVENTION   IDENTITY DOCUMENT          IDENTIFICATION No.
     AVELLAN ARTETA           ON HIS OWN BEHALF      IDENTIFICATION CARD        1702719525
     CARLOS ALBERTO

                                              IN FAVOR OF
     NAME/COMPANY NAME        TYPE OF INTERVENTION   IDENTITY DOCUMENT          IDENTIFICATION No.


     DATE OF ISSUANCE:              04/17/2015
     NAME OF REQUESTOR:
     IDENTIFICATION No. OF
     REQUESTOR:


     REMARKS:




                                                 [signature]
                                NOTARY FLOR DE MARIA RIVADENEIRA JACOME

                              NOTARY TWENTY-FOUR OF THE CANTON OF QUITO

                                                                         [stamp:] NOTARY 25
                                                                         OF THE CANTON OF QUITO
                                                                         Dr Flor de María Rivadeneira Jácome



                                  [stamp:] BLANK SPACE
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 35 of 111
                                                                                        [stamp:] 0003667
                                                                                [barcode]
    Invoice: 002-002-000001640                                                  20151701024D00550


                           SIGNATURE AUTHENTICATION No. 20151701024D00550

    In the city of QUITO on APRIL 17, 2015 (11:15 a.m.), before me, NOTARY PUBLIC FLOR DE MARIA
    RIVADENEIRA JACOME of the TWENTY-FOURTH NOTARY, appear(s) CARLOS ALBERTO AVELLAN
    ARTETA, REPRESENTING INVERSIONES ALABAMAS CORPORATION, bearer of IDENTIFICATION
    CARD 1702719525, ECUADOREAN national, MARRIED, of legal age, with residence in QUITO; who
    request(s) that I receive and authenticate his/her/their signature(s) and initials, which they will attach to
    the end of this document, assuming responsibility for the contents of said document. Having been duly
    identified by me, he/she/they freely and voluntarily proceed(s) to attach his/her/their signature(s) and
    initials at the end of the aforesaid document, in my presence, and so in application of the provisions from
    Article 18 Number 3 of the Notary Law, I attest that said signature(s) and initials are AUTHENTIC. A
    certified copy of this record is included in the respective book of this Notary.



                                                    [signature]
                                   NOTARY FLOR DE MARIA RIVADENEIRA JACOME

                                 NOTARY TWENTY-FOUR OF THE CANTON OF QUITO




                                     [stamp:] BLANK SPACE



                                                                                [stamp:] NOTARY 25
                                                                                OF THE CANTON OF QUITO
                                                                                Dr Flor de María Rivadeneira Jácome
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 36 of 111
                                                                                           [stamp:] 0003668
    [logo:] SC       Companies
                     Superintendence
        LIST OF PARTNERS OR SHAREHOLDERS OF A FOREIGN COMPANY WHICH IN TURN IS A
                   PARTNER OR SHAREHOLDER OF AN ECUADOREAN COMPANY




    1. ECUADOREAN COMPANY

    NAME: ACERIA DEL ECUADOR C.A. ADELCA
    FILE NUMBER: 2
    NAME OF LEGAL REPRESENTATIVE: GERACERO GERENCIA EN ACERO S.A.
    POSITION OF LEGAL REPRESENTATIVE: PRESIDENT

    2. FOREIGN COMPANY THAT IS SHAREHOLDER OR PARTNER OF THE ECUADOREAN
    COMPANY

    NAME: INVERSIONES ALABAMAS CORPORATION
    NATIONALITY OF THE FOREIGN COMPANY: BRITISH VIRGIN ISLANDS
    ADDRESS: P.O. BOX 3152 ROAD TOWN, TORTOLA

    NOTE 1 – This form must be accompanied by certification issued by the corresponding authority of the country of
    origin or the Ecuadorean Consul, verifying that the company in question is legally in existence in said country.

    3. LOCAL AGENT OF THE FOREIGN COMPANY THAT IS SHAREHOLDER OR PARTNER OF THE
    ECUADOREAN COMPANY

    FULL NAME: CARLOS ALBERTO AVELLAN ARTETA
    NATIONALITY: ECUADOREAN
    PERSONAL IDENTIFICATION NUMBER: 1702719525
    ADDRESS: AV. NACIONES UNIDAS 1014 Y AV. AMAZONAS

    4. INFORMATION ON THE PARTNERS OR SHAREHOLDERS OF THE FOREIGN COMPANY

     No.            Full Name                  Marital Status     Nationality                 Address
      1          CARLOS ALBERTO                 MARRIED         ECUADOREAN          AV. NACIONES UNIDAS 1014
                 AVELLAN ARTETA                                                          Y AV. AMAZONAS


                                                              [signature]
                                                        SIGNATURE OF THE LEGAL REPRESENTATIVE,
                                                        ADMINISTRATIVE SECRETARY, OR OFFICIAL OF THE
                                                        FOREIGN COMPANY OR LOCAL AGENT



                                       DATE OF SUBMISSION _________ _________ _________
                                                            YEAR     MONTH      DAY
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 37 of 111
                                                                                   [stamp:] 0003669
                                                          ECUADOREAN             [illegible]
                         [illegible]                      [illegible]
                                                          MARRIED MARIA FERNANDA RIGAIL [illegible]
                    CITIZENSHIP       170271958-5         [illegible]
     AVELLAN ARTETA CARLOS ALBERTO                        HIGHER          CIVIL ENGINEER
     [illegible]/QUITO/GONZALEZ SUAREZ                    [illegible]
     [illegible] NOVEMBER 1950                            PATRICIO FELIPE AVELLAN
     [illegible] 005 0087 07451   M [photograph]          [illegible]
     [illegible]       QUITO                              ROSARIO ARTETA
     [illegible]       SUAREZ     1950                    QUITO           03/17/2005
               [signature]                                03/17/2017
                                                                    REN 1448975            [fingerprint]
                                                          [map] [signature]                [illegible]




     [seal] [logo]           REPUBLIC OF ECUADOR
                       NATIONAL ELECTORAL COUNCIL
                                VOTING CERTIFICATE

     [illegible] REFERENDUM AND BALLOT QUESTION

              123-0008                  1702719525
              NUMBER                    IDENTIFICATION

     AVELLAN ARTETA CARLOS ALBERTO

     PICHINCHA               QUITO            [barcode]
     PROVINCE                CANTON

     BENALCAZAR              --
     PARISH                  ZONE

                         [signature]
                     BOARD PRESIDENT




                                       [stamp:] BLANK SPACE



                                                                           [stamp:] NOTARY 25
                                                                           OF THE CANTON OF QUITO
                                                                           Dr Flor de María Rivadeneira Jácome
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 38 of 111


    5                                   [seal]              [seal:] FIFTH NOTARY
                                                                    Quito – Ecuador




                         FIFTH NOTARY
                        of the Metropolitan District of Quito


                  Dr. Alexandra Endara Muñoz

                                       NINTH
                                       COPY
    Of public document of    NOTARIZATION OF POWER OF ATTORNEY



    Given by                 INVERSIONES ALABAMAS CORPORATION



    Date given               JULY 18, 2012

    To



    Parish

    Amount                   UNDETERMINED



                       Quito, on the    20th of    MARCH        of 202014

               Pasaje Guayas E3-111 y Amazonas (Ed. Guayas Planta Baja)

                            Phone 022264390 / 0999257259

                                  QUITO – ECUADOR
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 39 of 111
                                        RECORD 20161701012D00258


    [logo:] SC       Companies
                     Superintendence
        LIST OF PARTNERS OR SHAREHOLDERS OF A FOREIGN COMPANY WHICH IN TURN IS A
                   PARTNER OR SHAREHOLDER OF AN ECUADOREAN COMPANY




    1. ECUADOREAN COMPANY

    NAME: ACERIA DEL ECUADOR C.A. ADELCA
    FILE NUMBER: 2
    NAME OF LEGAL REPRESENTATIVE: GERACERO GERENCIA EN ACERO S.A.
    POSITION OF LEGAL REPRESENTATIVE: PRESIDENT

    2. FOREIGN COMPANY THAT IS SHAREHOLDER OR PARTNER OF THE ECUADOREAN
    COMPANY

    NAME: INVERSIONES ALABAMAS CORPORATION
    NATIONALITY OF THE FOREIGN COMPANY: BRITISH VIRGIN ISLANDS
    ADDRESS: P.O. BOX 3152 ROAD TOWN, TORTOLA

    NOTE 1 – This form must be accompanied by certification issued by the corresponding authority of the country of
    origin or the Ecuadorean Consul, verifying that the company in question is legally in existence in said country.

    3. LOCAL AGENT OF THE FOREIGN COMPANY THAT IS SHAREHOLDER OR PARTNER OF THE
    ECUADOREAN COMPANY

    FULL NAME: CARLOS ALBERTO AVELLAN ARTETA
    NATIONALITY: ECUADOREAN
    PERSONAL IDENTIFICATION NUMBER: 1702719525
    ADDRESS: AV. NACIONES UNIDAS 1014 Y AV. AMAZONAS

    4. INFORMATION ON THE PARTNERS OR SHAREHOLDERS OF THE FOREIGN COMPANY

     No.            Full Name                  Marital Status     Nationality                 Address
      1          CARLOS ALBERTO                 MARRIED         ECUADOREAN          AV. NACIONES UNIDAS 1014
                 AVELLAN ARTETA                                                          Y AV. AMAZONAS


                                                              [signature]
                                                        SIGNATURE OF THE LEGAL REPRESENTATIVE,
                                                        ADMINISTRATIVE SECRETARY, OR OFFICIAL OF THE
                                                        FOREIGN COMPANY OR LOCAL AGENT



                                       DATE OF SUBMISSION _________ _________ _________
                                                            YEAR     MONTH      DAY

                                                                                   [stamp:] TWELFTH NOTARY
                                                                                   QUITO ECUADOR
                                                                                   [signature]
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 40 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 41 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 42 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 43 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 44 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 45 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 46 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 47 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 48 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 49 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 50 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 51 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 52 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 53 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 54 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 55 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 56 of 111




     Factura: 002-002-000017622                                                    20161701024001824

                                           EXTRACTO COPIA DE ARCHIVO N = 20161701024001824



NOTARIO OTORGANTE:         2rt NOTARlOlA) DEL CANTÓN QUITO
FECHA:                     8 DE DICIEMBRE DEL 2016. ( 1 6 4 7 ]
COPIA DEL TESTIMONIO:      1
ACTO O CONTRATO:           AUTENTICACIÓN DE FIRMA




OTORGANTES
                                                                  OTORGADO POR
NOMBRES/RAZÓN SOCIAL       TIPO INTERVINIENTE                             DOCUMENTO DE IDENTIDAD             No. IDENTIFICACIÓN
AVELLAN ARTETA CARLOS
                           POR SUS PROPIOS DERECHOS                       CÉDULA                             1702719525
ALBERTO

                                                                   A FAVOR DE
NOMBRES/RAZÓN SOCIAL       TIPO INTERVINIENTE                             DOCUMENTO DE IDENTIDAD             No. IDENTIFICACIÓN




FECHA DE OTORGAMIENTO:     17-04-2015
NOMBRE DEL PETICIONARIO'
N" IDENTIFICACIÓN DEL
PETICIONARIO:




| OBSERVACIONES:




                                            NOTARIO(A) FLOR DE MARÍA RIVADENEIRA JAQOME
                                                                    "       I       I
                                              NOTARÍA VIGÉSIMA CUARTA' DEL CANTÓN QUÉTO


                                                                                              DEL CANTÓN QUITO
                                                                                           Ora. Flor de Ma, Rlvadenciralácome MSc




                                                                            EN BÜWCO
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 57 of 111
                                                                                                               0003667


      gctura:: 002-002-000001640                                           20151701024D00550



                          DILIGENCIA DE AUTENTICACIÓN DE FIRMAS N° 20151701024D00550


                 QUITO el día 17 DE ABRIL DEL 2015, (11:15) ante mí, NOTARIO(A) FLOR DE MARÍA RIVADENEIRA

          de la NOTARÍA VIGÉSIMA CUARTA , concurre(n), CARLOS ALBERTO AVELLAN ARTETA REPRESENTANDO A
               ALABAMAS CORPORATION portadora) de la CÉDULA 1702719525, de nacionalidad ECUATORIANA estado
        \DO(A), mayor de edad, domic¡liado(a) en QUITO; quien(es) me sol¡c¡ía(n) que proceda a receptar su{s) firma(s) y
  E||CASA[
       L5\e va(n) a suscribir al pie del presente documento , de cuyo contenido se responsabiliza(n), a fin de que sea(n)

   [iffENTlCADA(S). Al efecto identificado(s) que fue(ron) por m¡, en forma libre y voluntaria procede(n) en mí presencia a
       narsu(s) firma(s) y rúbrica(s) al pie del referido documento por lo que en aplicación a lo dispuesto en el artículo 18

      eral 3 de la Ley Notarial, doy fe de que dicha(s) firma(s) y rúbrica(s) es(son) AUTÉNTICA(S). .- Una copia certificada de
              queda incorporada en el libro respectivo de esta Notaría.




                                       NOTARIO(A) FLOR DE MARÍA RJVADE^EIRA JACOME

                                        NOTARÍA VIGÉSIMA CUARTA'ÓEL CANTÓN QUITO




  I
  1




 i
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 58 of 111

                                                                                                                   0003668




        . — SUPERINTENDENCIA
         •m DE COMPAÑÍAS
   / j NÓMINA DE SOCIOS O ACCIONISTAS DE UNA COMPAÑÍA EXTRANJERA QUE A SU VEZ ES SOCIA
   "v                      O ACCIONISTA DE COMPAÑÍA ECUATORIANA


   ;K   COMPAÑÍA ECUATORIANA

   [ SOMBRE: ACERÍA DEL ECUADOR C.A. ADELCA
    ÍÚMERO DE EXPEDIENTE: 2
     NOMBRE DEL REPRESENTANTE LEGAL: GERACERO GERENCIA EN ACERO S.A.
    ¡>ARGO DEL REPRESENTANTE LEGAL: PRESIDENTE

     J. COMPAÑÍA EXTRANJERA SOCIA O ACCIONISTA DE LA SOCIEDAD ECUATORIANA

   '«NOMBRE: INVERSIONES ALABAMAS CORPORATION
   KACIONALIDAD DE LA COMPAÑÍA EXTRANJERA:...ISLAS VÍRGENES BRITÁNICAS.
   ADOMICILIO: P.O. BOX 3152 ROAD TOWN, TÓRTOLA
           1.- A esíe formulario se debe acompasar una calificación extendida por la auloridad compútente del país de origen o
   ¡fonsu! del Ecuador en la que se acredite que la sociedad en cuestión se encuentra lecalmenic existente en dicho país.

   ¿.APODERADO LOCAL DE LA COMPAÑÍA EXTRANJERA SOClA O ACCIONISTA DE LA
   -'COMPAÑÍA ECUATORIANA
    ¿NOMBRES Y APELLIDOS COMPLETOS        CARLOS ALBERTO AVELLAN ARTETA
   [•¡"NACIONALIDAD:    ECUATORIANA
   | .NÚMERO DE IDENTIFICACIÓN PERSONAL      1702719525
   'ADOMICILIO: AV. NACIONES UNIDAS 1014 Y AV. AMAZONAS

   ' í DATOS DE LOS SOCIOS O ACCIONISTAS DE LA COMPAÑÍA EXTRANJERA




m*      Nombres y Apellidos completos
                                               Estado
                                                Civil
                                                              Nacionalidad                         Domicilio

                                                                                     AV.NACIONES UNIDAS 1014 Y
Ir         CARLOS ALBERTO
           AVELLAN ARTETA
                                             CASADO         ECUATORIANA
                                                                                          AV. AMAZONAS.




   i                                                                   FIRMA DEL REPRESENTANTE LEGAL. SECRETARIO,
                                                                       ADMINISTRADOR O FUNCIONARIO DE LA SOCIEDAD
                                                                       EXTRANJER.A O APODERADO LOCAL




                                         FECHA DE PRESENTACIÓN:                 ANO           MES          DÍA
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 59 of 111


    jp                                                            ^7.i.|rtTüf. lA:^. *•*•*•***




           :08?. 07451




                                  Sí-X^ NACIONAL ELECTOR/.I
                                  CERTIFICADO DE VOTACIÓN

                   123-0008          1702719525     «
                   NÚMERO              CÉDULA        ^=
               AVELLAN ARTETA CARLOS ALBERTO         -


                PROVINCIA
                BENALCAZAR




                                         'Kv




                              ESPftCJO EM BUHCO



                                                                            -vjiA
                                                              c      * ^-^ 24
                                                                     CANTÓN
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 60 of 111




                          Del Distrito Metropolitano de Quito


     r


 i
                                       NOVENA

                                     COPIA

         De la escritura de    PROTOCOLIZACIÓN DE PODER



         Otorgada por


         r- ,   , _,     . ,18 DE JULIO DEL 2012
         Fecha de Otorgamiento

         A Favor,


         Parroquia.
                               INDETERMINADA
         Cuantía -


                                                 MARZO                 2014
                          Quito, a     de                     del 20

               Pasaje Guayas E3-111 y Amazonas ( Ed. Guayas Planta Baja)
                              Telf.: 022264390 / 0999257259
                                     QUITO-ECUADOR
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 61 of 111
                                                 DILIGENCIAS 20161701012D00258




                   SUPERINTENDENCIA
                   DE COMPAÑÍAS
           NÓMINA DE SOCIOS O ACCIONISTAS DE UNA COMPAÑÍA EXTRANJERA QUE A SU VEZ ES SOCIA
                               O ACCIONISTA DE COMPAÑÍA ECUATORIANA


       1. COMPAÑÍA ECUATORIANA

       NOMBRE: ACERÍA DEL ECUADOR C.A. ADELCA
       NÚMERO DE EXPEDIENTE: 2
       NOMBRE DEL REPRESENTANTE LEGAL: GERACERO GERENCIA EN ACERO S.A.
       CARGO DEL REPRESENTANTE LEGAL: PRESIDENTE EJECUTIVO

       2. COMPAÑÍA EXTRANJERA SOCIA O ACCIONISTA DE LA SOCIEDAD ECUATORIANA

       NOMBRE: INVERSIONES ALABAMAS CORPORATION
       NACIONALIDAD DE LA COMPAÑÍA EXTRANJERA:...ISLAS VÍRGENES BRITÁNICAS.
       DOMICILIO: P.O. BOX 3152 ROAD TOWN, TÓRTOLA

      NOTA 1.- A este formulario se debe acompañar una certificación extendida por la autoridad competente del país de origen o
      Cónsul del Ecuador en la que se acredite que la sociedad en cuestión se encuentra legalmente existente en dicho país.

       3. APODERADO LOCAL DE LA COMPAÑÍA EXTRANJERA SOCIA O ACCIONISTA DE LA
       COMPAÑÍA ECUATORIANA

      NOMBRES Y APELLIDOS COMPLETOS        CARLOS ALBERTO AVELLAN ARTETA
      NACIONALIDAD:      ECUATORIANA
      NUMERO DE IDENTIFICACIÓN PERSONAL       1702719525
      DOMICILIO; AV. NACIONES UNIDAS 1014 Y AV. AMAZONAS

      4. DATOS DE LOS SOCIOS O ACCIONISTAS DE LA COMPAÑÍA EXTRANJERA

                                                 Estado
 No.     Nombres y Apellidos completos                           Nacionalidad                        Domicilio
                                                  Civil
               CARLOS ALBERTO                                                          AV. NACIONES UNIDAS 1014 Y
  1                                            CASADO         ECUATORIANA
               AVELLAN ARTETA                                                                AV. AMAZONAS.




                                                                         FIRMA DEL REPRESENTANTE LEGAL, SECRETARIO,
                                                                         ADMINISTRADOR O FUNCIONARIO DE LA SOCIEDAD/
                                                                         EXTRANJERA O APODERADO LOCAL



                                            FECHA DE PRESENTACIÓN:                AÑO           MES          DÍA
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 62 of 111




                               EXHIBIT B
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 63 of 111




                                      CERTIFIED TRANSLATION


    I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in
    Brooklyn, New York, a language service with a firm track record of providing expert language
    services to the business and legal community of more than 50 years, do hereby certify that our
    team of translators, editors and proofreaders are professionally trained and vastly experienced in
    providing professional translations, from Spanish to English and vice versa; and they have
    professionally translated the document referenced as “Exhibit B - 1782 Declaration
    (00304910x9F5D7)” from Spanish to English, faithfully, accurately and completely, to the best of
    their expertise and experience.


    Date: July 31, 2019




    ______________________
    Wolf Markowitz
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 64 of 111




    Quito, March 5, 2015


    Messrs.
    CREDIT AGRICOLE PRIVATE BANK
    Miami, U.S.A.
    Attn Philippe Larmier
    Fax: (305) 577-8925
    Dear Sirs:
    I kindly ask that you debit the amount of US$ 500,000.00 (FIVE HUNDRED THOUSAND AND
    00/100 DOLLARS) from account # 1455841, belonging to Aceria del Ecuador C.A. ADELCA,
    and issue the transfer according to the following information:
    Bank Name:              Bank of America
    Routing Number:         063000047
    Account Number:         898051362239
    Account Name:           Claudia Marcela Rigail


    The costs of the transfer should be debited from account # 14455841, paying the net amount
    requested to the recipient.


    Sincerely,


    [signature]
    Carlos Avellán
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 65 of 111


                               OIll IO. nl MIO~ ,            2015



                               ')1." \0 '1."'
                               ( Rfl l l1 .\GRI CO H PRIVAT(                  e.AN~
                               M I,tm l - US :,


                               .\11       P h ,IIPl ll ' \ .lf m'l"
                                f   .1'   {3 0 ~ 1 ~ 71 · 8 9 } ~




                                MuC ho Jt,f .Hft'c ('rr d l' b ,l olf d e 1,1 ( U(' o t,l               U   toS!J S8·11 ¡ll' f t('n COC ' l'1l1t' .1   ·' ccu.' df'1 feU .l do l
                                C ,\      AO[LC,\ 1.1 ca nud ad d e USS SOOOOO.OO (alJI N I f. t.lTO~ Mil 00/ 100 OOlAR ESI '(
                                ('fC(tU.H 1.1 tr .l n ~ ''' tt· nr lol     de   ,] ( U l " cj n .,   lo .. 'I ~Ll U' l1h" '" n at o ..


                               6 ,¡n'" N ,l m ('                                 RolO'" 0 1 Anwnr .l
                               ;.lOtl lm p, Nu mh,"                              Ub~OOOO '"
                               a c eoun t Nu rnllf"                              S980 ~ 1lb}139

                               N .1m(· u v Aceou nt                              (I,¡u d. " M.uc (' I.1 ~1 ~~.l , 1



                               l o' rO!> IO ~ pUl lt ,tns fc.'rl' Il( I.l . dl' b.t ,\r d ,' 1.1 n ,} (11'                     u 14 <¡ t,f14 l . ,\ 1   trenctmano        fm .l l
                               rl f' IH'r .l lfl~ 'I · \ .H I('   t, 1 varo - n.' to vo tmt .uro




                      ,.----   r..t ~nt a n ", n t l· .
                       ,                         (     ,




     .'
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 66 of 111




                               EXHIBIT C
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 67 of 111




                                      CERTIFIED TRANSLATION


    I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in
    Brooklyn, New York, a language service with a firm track record of providing expert language
    services to the business and legal community of more than 50 years, do hereby certify that our
    team of translators, editors and proofreaders are professionally trained and vastly experienced in
    providing professional translations, from Spanish to English and vice versa; and they have
    professionally translated the document referenced as “Exhibit C - 1782 Declaration
    (00304907x9F5D7)” from Spanish to English, faithfully, accurately and completely, to the best of
    their expertise and experience.


    Date: July 31, 2019




    ______________________
    Wolf Markowitz
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 68 of 111

[logo:] SC SUPERINTENDENCE
OF COMPANIES SECURITIES AND INSURANCE
                                            REPUBLIC OF ECUADOR

                SUPERINTENDENCE OF COMPANIES, SECURITIES AND INSURANCE OF ECUADOR
                                      COMPANIES REGISTRY

                             SHAREHOLDERS OR PARTNERS OF THE COMPANY

File Number:                            2
Company RUC Number:                     1790004724001
Company Name:                           ACERIA DEL ECUADOR CA ADELCA
Legal Status:                           ACTIVE

                                                                                                          PRE-
                                                                           TYPE OF
 No.   IDENTIFICATION               NAME                NATIONALITY                     CAPITAL        CAUTIONARY
                                                                         INVESTMENT
                                                                                                        MEASURES
  1       1704424512    ACOSTA ANDRADE ALFONSO            ECUADOR         DOMESTIC       $71,998.00        N
                        ACOSTA ANDRADE JOSE
  2       1702404680                                      ECUADOR         DOMESTIC       $11,828.00        N
                        GUILLERMO
                        ACOSTA ANDRADE JUAN
  3       1702488998                                      ECUADOR         DOMESTIC      $137,684.00        N
                        BERNARDO
  4       1702489095    ACOSTA ANDRADE SANTIAGO           ECUADOR         DOMESTIC       $73,045.00        N
  5       1701646430    AVELLAN ARTETA JUAN JOSE          ECUADOR         DOMESTIC     $2,971,056.00       N
                        AVELLAN ARTETA SILVIA
  6       1700814666                                      ECUADOR         DOMESTIC     $1,153,870.00       N
                        PATRICIA
  7       1705418364    AVELLAN COBO DANIELA              ECUADOR         DOMESTIC      $152,322.00        N
  8       1709196461    AVELLAN COBO MARIA GABRIELA       ECUADOR         DOMESTIC      $425,470.00        N
  9       1709196487    AVELLAN COBO MONICA               ECUADOR         DOMESTIC      $392,078.00        N
                        BASIC MATERIALS INVESTMENTS     UNITED STATES     FOREIGN
 10     SE-Q-00001046                                                                 $12,339,267.00       N
                        LLC                              OF AMERICA        DIRECT
 11       1728066513    BRUZZONE AVELLAN INES             ECUADOR         DOMESTIC      $141,382.00        N
 12       1727291633    BRUZZONE AVELLAN LUCAS            ECUADOR         DOMESTIC      $141,382.00        N
                                                        UNITED STATES     FOREIGN
 13     SE-Q-00001349   ELERAYNA BAY LLC                                              $13,425,584.00       N
                                                         OF AMERICA        DIRECT
 14     1792522110001   FIDEICOMISO TENENTES              ECUADOR         DOMESTIC    $11,962,584.00       N
                                                        UNITED STATES     FOREIGN
 15     SE-Q-00001044   HARD STEEL LLC                                                $13,106,593.00       N
                                                         OF AMERICA        DIRECT
                        INVERSIONES ALABAMAS            BRITISH VIRGIN    FOREIGN
 16     SE-Q-00001041                                                                  $2,767,420.00       N
                        CORPORATION                        ISLANDS         DIRECT
 17       3050200462    PONCE AVELLAN ANA                 ECUADOR         DOMESTIC      $107,988.00        N
 18       1725883530    PONCE AVELLAN LUCIA               ECUADOR         DOMESTIC      $107,988.00        N
 19       1724767189    PONCE AVELLAN MARIA               ECUADOR         DOMESTIC      $107,988.00        N
 20       1718195694    ROBLES AVELLAN SERGIO             ECUADOR         DOMESTIC      $187,906.00        N
                                                        UNITED STATES     FOREIGN
 21     SE-Q-00001048   SINGLETARY HOLDINGS LLC                                       $12,339,267.00       N
                                                         OF AMERICA        DIRECT
 22       1719461020    VELA AVELLAN BARBARA              ECUADOR         DOMESTIC      $187,906.00        N
 23       1723619746    VELA AVELLAN BERNARDO JOSE        ECUADOR         DOMESTIC      $187,906.00        N



                 SUBSCRIBED CAPITAL OF THE COMPANY (USD) $:                   72,500,000.00
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 69 of 111

                                   SHAREHOLDERS OR PARTNERS OF THE COMPANY

File Number:                                   2
Company RUC Number:                            1790004724001
Company Name:                                  ACERIA DEL ECUADOR CA ADELCA
Legal Status:                                  ACTIVE

                                                                                                                              PRE-
                                                                                        TYPE OF
 No.    IDENTIFICATION                     NAME                    NATIONALITY                           CAPITAL        CAUTIONARY
                                                                                      INVESTMENT
                                                                                                                          MEASURES
This shareholders list, given by the Companies Registry of the Superintendence of Companies, is issued in consideration of the
provisions from Articles 18 and 21 of the Companies Law, and does not create or affect any rights relating to the holding of stock,
given that, as stated in Article 187, and in accordance with Articles 188 and 189 of the aforesaid Law, “the persons appearing as
owners of stock in the Shares and Shareholders Registry Books will be considered as such”. On this basis, it is the sole responsibility
of the legal representatives of the companies, with the act of registry in the aforesaid books, to formalize the transfer of stock in said
companies.

As such, this supervisory entity assumes no responsibility with respect to the accuracy or legality of the transfers of stock of the
companies, without prejudice to any changes in ownership thereof that may occur in the future, given that, in accordance with the
provisions from Article 256, Number 3 of the Companies Law, the administrators of the companies are jointly liability to the company
and to third parties for the existence and accuracy of the company’s books”, such accuracy which can be verified by the
Superintendence of Companies, in accordance with the provisions from Article 440 of the respective Law.

WARNING: ANY CHANGES, DELETIONS, ADDITIONS, ABBREVIATIONS, OR ERASURES TO THE TEXT OF THIS DOCUMENT
WILL RENDER IT VOID.



DATE OF ISSUANCE:                    06/10/2019 23:45:50

It is the obligation of the person or public servant receiving this document to validate its authenticity by accessing the web portal at
www.supercias.gob.ec/portalinformacion/verifica.php, with the following security code:

                                                                                     [barcode]
                                                                                     S0002814944

06/10/2019 23:45:53
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 70 of 111



                                               REPÚBLICA DEL ECUADOR
         SUPERINTENDENCIA DE COMPAÑÍAS, VALORES Y SEGUROS DEL ECUADOR
                            REGISTRO DE SOCIEDADES

                                      SOCIOS O ACCIONISTAS DE LA COMPAÑIA


No. de Expediente:                              2


No. de RUC de la Compañía:                      1790004724001


Nombre de la Compañía:                          ACERIA DEL ECUADOR CA ADELCA.


Situación Legal:                                ACTIVA



                                                                                                                                  MEDIDAS
                                                                                           TIPO DE
   No.   IDENTIFICACIÓN                         NOMBRE               NACIONALIDAD                            CAPITAL              CAUTELA
                                                                                         INVERSIÓN                                  RES
                                                                                                                          ,0000
    1        1704424512     ACOSTA ANDRADE ALFONSO                       ECUADOR          NACIONAL             $ 71.998              N

                                                                                                                          ,0000
    2        1702404680     ACOSTA ANDRADE JOSE GUILLERMO                ECUADOR          NACIONAL             $ 11.828              N

                                                                                                                          ,0000
    3        1702488998     ACOSTA ANDRADE JUAN BERNARDO                 ECUADOR          NACIONAL           $ 137.684               N

                                                                                                                          ,0000
    4        1702489095     ACOSTA ANDRADE SANTIAGO                      ECUADOR          NACIONAL             $ 73.045              N

                                                                                                                          ,0000
    5        1701646430     AVELLAN ARTETA JUAN JOSE                     ECUADOR          NACIONAL          $ 2.971.056              N

                                                                                                                          ,0000
    6        1700814666     AVELLAN ARTETA SILVIA PATRICIA               ECUADOR          NACIONAL          $ 1.153.870              N

                                                                                                                          ,0000
    7        1705418364     AVELLAN COBO DANIELA                         ECUADOR          NACIONAL           $ 152.322               N

                                                                                                                          ,0000
    8        1709196461     AVELLAN COBO MARIA GABRIELA                  ECUADOR          NACIONAL           $ 425.470               N

                                                                                                                          ,0000
    9        1709196487     AVELLAN COBO MONICA                          ECUADOR          NACIONAL           $ 392.078               N

                                                                     ESTADOS UNIDOS DE                                    ,0000
    10      SE-Q-00001046   BASIC MATERIALS INVESTMENTS LLC
                                                                          AMERICA
                                                                                         EXT. DIRECTA      $ 12.339.267              N

                                                                                                                          ,0000
    11       1728066513     BRUZZONE AVELLAN INES                        ECUADOR          NACIONAL           $ 141.382               N

                                                                                                                          ,0000
    12       1727291633     BRUZZONE AVELLAN LUCAS                       ECUADOR          NACIONAL           $ 141.382               N

                                                                     ESTADOS UNIDOS DE                                    ,0000
    13      SE-Q-00001349   ELERAYNA BAY LLC
                                                                          AMERICA
                                                                                         EXT. DIRECTA      $ 13.425.072              N

                                                                                                                          ,0000
    14      1792522110001   FIDEICOMISO TENENTES                         ECUADOR          NACIONAL         $ 11.962.584              N

                                                                     ESTADOS UNIDOS DE                                    ,0000
    15      SE-Q-00001044   HARD STEEL, LLC
                                                                          AMERICA
                                                                                         EXT. DIRECTA      $ 13.106.593              N

                                                                      ISLAS VIRGENES                                      ,0000
    16      SE-Q-00001041   INVERSIONES ALABAMAS CORPORATION
                                                                        BRITANICAS
                                                                                         EXT. DIRECTA       $ 2.767.420              N

                                                                                                                          ,0000
    17       3050200462     PONCE AVELLAN ANA                            ECUADOR          NACIONAL           $ 107.988               N

                                                                                                                          ,0000
    18       1725883530     PONCE AVELLAN LUCIA                          ECUADOR          NACIONAL           $ 107.988               N

                                                                                                                          ,0000
    19       1724767189     PONCE AVELLAN MARIA                          ECUADOR          NACIONAL           $ 107.988               N

                                                                                                                          ,0000
    20       1718195694     ROBLES AVELLAN SERGIO                        ECUADOR          NACIONAL           $ 187.906               N

                                                                     ESTADOS UNIDOS DE                                    ,0000
    21      SE-Q-00001048   SINGLETARY HOLDINGS L.L.C.
                                                                          AMERICA
                                                                                         EXT. DIRECTA      $ 12.339.267              N

                                                                                                                          ,0000
    22       1719461020     VELA AVELLAN BARBARA                         ECUADOR          NACIONAL           $ 187.906               N

                                                                                                                          ,0000
    23       1723619746     VELA AVELLAN BERNARDO JOSE                   ECUADOR          NACIONAL           $ 187.906               N




                          CAPITAL SUSCRITO DE LA COMPAÑIA (USD)$:                                       72.500.000,0000
    Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 71 of 111
                                              SOCIOS O ACCIONISTAS DE LA COMPAÑIA


    No. de Expediente:                                 2


    No. de RUC de la Compañía:                         1790004724001


    Nombre de la Compañía:                             ACERIA DEL ECUADOR CA ADELCA.


    Situación Legal:                                   ACTIVA



                                                                                                                                            MEDIDAS
                                                                                                          TIPO DE
         No.     IDENTIFICACIÓN                        NOMBRE                       NACIONALIDAD                            CAPITAL         CAUTELA
                                                                                                        INVERSIÓN                             RES
Se deja constancia que, la presente nómina de accionistas otorgada por el Registro de Sociedades de la Superintendencia de Compañías, se efectúa
teniendo en cuenta lo prescrito en los artículos 18 y 21 de la Ley de Compañías, que no extingue ni genera derechos respecto de la titularidad de las
acciones ya que, en el Art. 187, en concordancia con los artículos 188 y 189 del mismo cuerpo legal, "se considerará como dueño de las acciones a quien
aparezca como tal en el libro de Acciones y Accionistas". De lo expresado se infiere que, es de exclusiva responsabilidad de los representantes legales de
las compañías anónimas con el acto de registro en los libros, antedichos formalizar las transferencias de acciones de las mismas.

En tal virtud esta Institución de control societario no asume respecto de la veracidad y legalidad de las transferencias de acciones de las compañías,
responsabilidad alguna y deja a salvo las variaciones que sobre la propiedad de las mismas puedan ocurrir en el futuro, pues acorde con lo prescrito en el
Art. 256 de la Ley de Compañías, ordinal 3°, los administradores de las compañías son solidariamente responsables para con la compañía y terceros: "De
la existencia y exactitud de los libros de la compañía". Exactitud que pueda ser verificada por la Superintendencia de Compañías, en armonía con lo
dispuesto en el Art. 440 de la Ley en materia.

ADVERTENCIA: CUALQUIER ALTERACIÓN AL TEXTO DEL PRESENTE DOCUMENTO COMO SUPRESIONES, AÑADIDURAS, ABREVIATURAS,
BORRONES O TESTADURAS, ETC. LO INVALIDAN.




FECHA DE EMISIÓN:                      10/06/2019 23:45:50
Es obligación de la persona o servidor público que recibe este documento validar su autenticidad ingresando al portal web
www.supercias.gob.ec/portalinformacion/verifica.php con el siguiente código de seguridad:



                                                                                                                          S0002814944
10/06/2019 23:45:53
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 72 of 111




                               EXHIBIT D
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 73 of 111




                                      CERTIFIED TRANSLATION


    I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in
    Brooklyn, New York, a language service with a firm track record of providing expert language
    services to the business and legal community of more than 50 years, do hereby certify that our
    team of translators, editors and proofreaders are professionally trained and vastly experienced in
    providing professional translations, from Spanish to English and vice versa; and they have
    professionally translated the document referenced as “Exhibit D - 1782 Declaration
    (00304911x9F5D7)” from Spanish to English, faithfully, accurately and completely, to the best of
    their expertise and experience.


    Date: July 31, 2019




    ______________________
    Wolf Markowitz
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 74 of 111

[logo, illegible]                                                          [barcode]
Invoice: 002-002-000001637                                                 20151701024D00547



       FAITHFUL COPY OF ORIGINAL DOCUMENT (CERTIFIED COPY) No. 20151701024D00547


CERTIFICATION: In accordance with Article 18, Number 5 of the Notary Law, I attest that the preceding
photocopy/photocopies is/are the same as the original document/documents corresponding to the
CERTIFIED COPY OF POWER OF ATTORNEY which was presented to me in 4 page/pages. Once the
certification/certifications is/are complete, the document/documents is/are returned in 4 page/pages,
preserving one copy thereof in the Book of Notary Records. The user of the certified document/documents is
solely liable for the accuracy of its/their content and for the appropriate use of the document/documents.

QUITO, APRIL 17, 2015




                                                 [signature]

                           NOTARY FLOR DE MARIA RIVADENEIRA JACOME
                     NOTARY PUBLIC TWENTY-FOUR OF THE CANTON OF QUITO
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 75 of 111




                                              [stamp:] NOTARY PUBLIC 24
                                              OF THE CANTON OF QUITO
                                              Dr. Flor Maria Rivadeneira Jácome
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 76 of 111




                                        SPECIAL POWER OF ATTORNEY


              I HEREBY VERIFY THAT, before me, CARIDAD FERNANDEZ, Notary Public of the State of
      Florida, appears SINGLETARY HOLDINGS L.L.D., a limited liability company organized according
      to the laws of the State of Delaware, United States of America, registered with the Secretary of State
      of Delaware under number 4620151 on November 6, 2008, such company which is currently active,
      with registered address at 1209 Orange Street, Wilmington, Delaware, represented by its sole
      manager AMKE REGISTERED AGENTS, LLC, a limited liability company organized according to
      the laws of the State of Florida, registered with the Secretary of State of Florida under number
      L04000011423 on February 11, 2004, duly represented by Mister Arturo J Aballí in his capacity as
      manager of the company, identified with passport number 0210825310 of the United States of
      America, hereinafter referred to as “THE PRINCIPAL”, to CARLA AVELLAN, Ecuadorean national,
      identified with national identity document number 1708150451, with registered address at Edif. Site
      Center, Torre 3 Oficina 009-3, Calle del Establo Lote 50, Sector Santa Lucia Alta-Cumbaya, Ecuador,
      hereinafter referred to as “THE AGENT”.
      This document is given under the following terms and conditions:
                                    I. GRANTING OF POWER OF ATTORNEY
      ONE: The Principal grants power of attorney to the Agent, in order that the latter may, on behalf and
      in representation of the former, acting individually and by signature alone, represent its interests in
      the investments it makes in Ecuador, to which end the Agent may perform any and all of the following
      acts:
      1. Intervene in the incorporation of companies, agreeing to the conditions they consider most
         favorable and making the necessary contributions, as well as to acquire stock and/or equity in
         companies that are already incorporated.

      2. Attend shareholder meetings to which the company is invited, which the company is entitled to
         attend, or in which the company is entitled to vote; as well as to call and/or attend general
         shareholders meetings.

      3. To take part in deliberations of all kinds and adopt resolutions within the shareholders meetings.

      4. Contest the resolutions adopted at shareholders meetings of the companies in which the
         Principal is shareholders and/or partner and/or equity holder.

      5. Represent the Principal before all political, administrative, judicial, police, military, social security,
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 77 of 111

      tax, customs, and any other authorities in Ecuador, without limitation or restriction, able to file,
      counterclaim, and answer legal actions in which the Principal stands as part or interested person,
      withdrawal from such proceedings or claims, acquiesce to claims, enter into conciliation, reach
      settlement, submit contested claims to arbitration, and appoint representatives, while this Power of
      Attorney cannot be regarded as insufficient by Ecuadorean authorities.

      6. To subscribe all public or private documents necessary to exercise the powers granted herein.

      7. Purchase and sell all manner of movable and immovable property, to which end they are
         authorized to subscribe public and private documents, public deeds, and all other documents of
         any kind, without restriction or limitation, in order to achieve the objective for which this Power of
         Attorney is given, while able to exercise these powers in Ecuador and anywhere else in the world.
      TWO: This power of attorney is granted for an indefinite term and is considered valid for so long as
      it is not expressly revoked with notice of revocation delivered to the Agent.
      IN WITNESS WHEREOF, this Power of Attorney is given in Miami, Florida, today, the first day of the
      month of December in the year two thousand and thirteen (2013).
                                                                SINGLETARY HOLDINGS L.L.C.


                                                                By:      [signature]
                                                                         Arturo J. Aballí, Manager
                                                                         AMKE Registered Agents, LLC
                                                                         Sole Manager


      [In Spanish] Before me, Caridad Fernández, notary public of the State of Florida, on the 1st day of
      December, 2013, appeared Arturo J. Aballí, who is personally known to me and who signed the
      foregoing Power of Attorney in my presence as the manager of the Company acting as Manager of
      the Company granting such Power.




      CERTIFICATION [illegible]                                          [signature]
      CANTON OF QUITO [illegible]                                        Notary Public
      [signature] [illegible]                          [seal] CARIDAD FERNANDEZ
                                                       Commission # EE 014661 [cancelled]
                                                       NOTARY TWENTY-FOUR OF QUITO
                                                       This is a true copy of the certified copy
                                                       presented to me and returned to the
                                                       interested party in [handwritten:] 2 pages.
                                                       Quito, on the [stamp:] 17 APR 2015
                                                                     [signature]
                                                       NOTARY 24 Dr. Flor Maria Rivadeneira Jácome
                                                                      NOTARY TWENTY-FOUR OF QUITO
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 78 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 79 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 80 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 81 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 82 of 111




                               EXHIBIT E
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 83 of 111




                                      CERTIFIED TRANSLATION


    I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in
    Brooklyn, New York, a language service with a firm track record of providing expert language
    services to the business and legal community of more than 50 years, do hereby certify that our
    team of translators, editors and proofreaders are professionally trained and vastly experienced in
    providing professional translations, from Spanish to English and vice versa; and they have
    professionally translated the document referenced as “Exhibit E - 1782 Declaration
    (00304912x9F5D7)” from Spanish to English, faithfully, accurately and completely, to the best of
    their expertise and experience.


    Date: July 31, 2019




    ______________________
    Wolf Markowitz
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 84 of 111



    [logo:] CL CREDIT LYONNAIS


    MIAMI AGENCY

    Miami, May 31, 2002
    Mr. Carlos Avellan
    Quito, Ecuador
    Via DHL
    RE: KONA MARKETING LIMITED
    Dear Carlos,
    Following up on our phone conversation today, I am pleased to send you a set of documents to open an
    account for KONA MARKETING LIMITED. I kindly ask that you fill out and sign these documents and
    return them together with a clear copy of each of your passports. Each of you sign these documents as
    “agents” of Kona Marketing Ltd. The bylaws and powers of attorney of Kona Marketing Ltd are being
    prepared and it will take several days for us to receive them.
    This company is being created in the British Virgin Islands. In order to uphold the confidentiality required
    for the handling of your financial resources, attorneys from the firm TridentTrust Services will stand as
    nominee shareholders of the company Kona Marketing Limited. There will be four shareholders acting on
    behalf of each of you.
    Each shareholder will maintain 25% of the shares “in trust for” each of you. This form is documented by
    way of a “Declaration of Trust” which names the beneficiaries that each of you which to appoint in case
    of death. As soon as these documents are ready, I will send them to you for your signatures. The law firm
    will provide Kona Marketing Limited with one Nominee Director in order to meet the commercial
    registry requirements of the BVI.
    The fees generated for this legal filing are as follows:
    1. Incorporation of the company: $2,500.00 (including maintenance fees for the first year at $1,250.00)
    2. “Nominee shareholder/declaration of trust” service: $450.00 per shareholder, per year.
    3. “Nominee director” service: $250.00 per year.
    We remain at your service for any questions you may have.
    Warm regards,
    [signature]
    Philippe Larmier
    First Vice President


    601 Brickell Key Drive, Suite 800, Miami, Florida 33131-2608
    Phone: (305) 375-7800; Fax: (305) 577-8925; Telex: 6811236
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 85 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 86 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 87 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 88 of 111


                   LYOGWADS


   MIAMIAGENCY

   Míami, Mayo 31,2002
   Sr. Carlos A vellón
   Quito, Ecuador
   Via DHL :

   RE: KONA MARKETING LIMITED

   Estimado Carlos,

    A continuación de nuestra conversación telefónica de la fecha, me complace enviarte un
   juego de documentos de apertura de cuenta para KONA MARKETING LIMITED.
    Gracias por completar y firmar estos documentos y devolverlos juntos con una copia
   clara de cada uno.de sus pasaportes. Cada uno de Ustedes firma estos documentos en
    calidad de "apoderados" de Kona Marketing Ltd. Los estatutos y poderes de Kona
   Marketing Ltd están siendo elaborados y demoraran varios días antes que lo recibamos.

   La creación de esta compañía se realiza en las British Virgin Islands. Para atingir la
   confidencialidad necesaria para el manejo de sus recursos financieros, la sociedad Kona
   Marketing Limited tendrá como accionistas ("nominee shareholders") los abogados de la
   firma TridentTrust Services. Serán cuatro accionistas que actuaran en representación de
   cada uno de Ustedes.

   Cada accionista mantendrá 25% de las acciones "in trust for" cada uno de Ustedes. Esta
   formula se documenta por medio de un "Declaration of Trust" que nombra los
   beneficiarios que cada uno de Ustedes quiera designar en caso de fallecimiento. Tan
   pronto estén listos estos documentos, se lo enviare para recoger sus firmas. La firma de
   abogados pondrá a disposición de Kona Marketing Limited un Director ("nominee
   director") para cumplir con los requerimientos del registro de comerció de las BVL

   Los cargos generados por esta estructura jurídica son los siguientes:
   1 - Constitución de la compañía: $2,500.00 (incluye el gasto de mantenimiento del primer
   ano por $1,250.00)
   2 - Servicio de "nominee shareholder/declaration of trust": $450.00 por accionista, por
   año.
             ¿o de "nominee director": $250.00 por ano.
                   su entera disposición por cualquier preguntas que podrían tener, le envió
   un ca


   Philippe Larmier
   First Vice President




   601 Brickell Key Drive. Suiíe 800. Miami, Florida 33131-2608
   Telephone: (305) 375-7800, Fax: (305) 577-8925, Telex: 6811236
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 89 of 111




                                      ·p444 'fRIDENTTRuST.
                                       ~               _    _




                                     DECLARATION OF TRUST




         We, PARK INTERNATIONAL LIl\'1ITED of Hunkíns Plaza, Maín Street, P.O. Box
         556, Charlestown, Nevis, W.I., hereby acknowledge and declare that we hold 12,500
         Shares numbered 1 to 12,500 of Kona Marketing Limited, a eompany incorporated in
         the British Virgin Islands whose registered office is at Trident Chambers, Wiekhams Cay,
        P.O. Box 146, Road Town, Tortola, British Virgin Islands, registered in our name as
        trustee for Carlos A. Avellan, (hereinafter called the "Beneficiary") and upon his death
        to Carla Avellan and Camila AveIlan in equaI shares (hereinafier called the
        "Secondary Beneficiaries) and WE EXPRESSLY DECLARE that the trust hereby
        created is revocable by us and WE FURTHER ill\1DERTAKE AND AGREE (i) to
        account to the Beneficiary, and on bis death Jo the Secondary Beneficiaries for all
        dividends and profits which may be paid to us from time to time upon the said shares and
        for other monies or profit which may be payable by us in respect thereof AND (ii) to
        exercise our voting power as the said shareholder in such manner and/or for such purpose
        as shalI in our absolute discretion be in the best interests of the Beneficiary and on his
        death to the Secondary Beneficiaries.        . "


        This Trust shall be governed by the laws ofthe IsIe ofMan.




                    th
       Dated thís 18 day of June, 2002.


       SIGNED AND DELIVERED by:




      Park Intemational Limited
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 90 of 111




                                         LETTER OF INSTRUCTION
          June 7, 2002

          P2U'k International Limíted
          Hunkins Plaza
          Main Street
          P.O. Box 556
          Charlestown
          Nevis
           Westlndies
           Dear Sirs:

           Re;   KODI   Marketing Límlted

           1 hereby instruet ycu te declare a trust in the forro of the Deeleratlcn of Trust attached to
           this letter. The details of the trust are to be as follows:

           l.      The Cornpany ÍI" Kcna Marketing Limited, a British Vírgin Island company ("!he
                   Cornpany");

           2.      The shares in the Companywhich are to be placcd in trust Me:

                   J2,500 shares nwnberod 1 te 12.500.

           3.     The Beneficíaries are to be:    c..P.RLOS     e.       ~L=..:.E.:.;.N         _

          4.      Thc Secondary Benefieiaries areto be:       c..f\" \..~      ~ \1 "e.\.L~\J


          s.      The ~t i~ revocable at any time upon your receipt al written notice of
                  revoeanon glven by me.

          6.      Residents for the time beíng of Che Isle of Man sbould be excluded from
                  benefiting under the trust.
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 91 of 111




         Pleeseacknowíedge by oountersignlng mis lerrer that yau allree as Trustee to be bound by
         its terroso                   ;.
                   I
                       1
         Yours síncerely,                               Accepted and Agreed

                   ..                                   By:                    ~ ..,.
                                                                         C:(''2':;;:: G>
         SettJor   .'
                                                      : PorPark Intematlonal Limited
                                                       . Date: .      S'-..N\Q.         I ~ l.~




                                                              <. . . . . .   : ; :. . . ., • •   o,"
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 92 of 111




                               EXHIBIT F
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 93 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 94 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 95 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 96 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 97 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 98 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 99 of 111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 100 of
                                     111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 101 of
                                     111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 102 of
                                     111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 103 of
                                     111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 104 of
                                     111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 105 of
                                     111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 106 of
                                     111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 107 of
                                     111
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 108 of
                                     111




                             EXHIBIT G
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 109 of
                                     111




                                    CERTIFIED TRANSLATION


  I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in
  Brooklyn, New York, a language service with a firm track record of providing expert language
  services to the business and legal community of more than 50 years, do hereby certify that our
  team of translators, editors and proofreaders are professionally trained and vastly experienced in
  providing professional translations, from Spanish to English and vice versa; and they have
  professionally translated the document referenced as “Exhibit G - 1782 Declaration
  (00304914x9F5D7)” from Spanish to English, faithfully, accurately and completely, to the best of
  their expertise and experience.


  Date: July 31, 2019




  ______________________
  Wolf Markowitz
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 110 of
                                     111




  Quito, May 10, 2012


  Messrs.
  CREDIT AGRICOLE MIAMI
  PRIVATE BANK
  Miami, U.S.A.
                                                  Attn Philippe Larmier
                                                  Fax: (305) 577-8925


  Dear Sirs:


  I hereby request that account number 145670-1, belonging to HONAKER CORPORATION, be debited
  in the amount of US$ 111,000.00 (one hundred and eleven thousand and 00/100 dollars), transferring said
  amount as follows:
  Recipient: Flowertrade Inc.
  Address: 5445 112th Path
  Recipient Bank: Helm Bank
  ABA/SWIFT: 067011456
  Address: 999 Brickel Ave., Miami, U.S.A.
  Checking Account: 1040104347


  The cost of the transfer is to be debited from account number 145670-1, and the recipient must receive the
  requested net value.
  Please contact me in case of any questions.
  Sincerely,
  [signature]
  Carlos Avellán A.
  HONAKER CORP.
  mcs
Case 1:19-mc-23236-JAL Document 1-1 Entered on FLSD Docket 08/02/2019 Page 111 of
                                     111
